DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 15 November 2020 and 10 December 2020, with respect to Claims 1, 11, and 14 have been fully considered and are persuasive.  The rejections under 35 USC 112(b), 35 USC 102, and 35 USC 103 of Claims 1-14 has been withdrawn.  
The prior art of record, Malo US 2013/0214597, Yu et al. US 2008/0303353, and Bernier US 2003/0047997, teaches a power and data distribution (PADD) module, comprising, a plurality of first A.C. power supply interfaces, each configured to be connected to a plurality of A.C. power supply lines; a data bus interface configured to be connected to a data bus; a plurality of power output interfaces, each configured to be connected to one or more electrical loads and to supply electrical power from one of the plurality of first A.C. power supply interfaces to the one or more electrical loads; a plurality of voltage distribution modules coupled between the plurality of first A.C. power supply interfaces and the plurality of power output interfaces and configured to provide AC or DC voltage via the plurality of power output interfaces; a load shedding module and configured to receive load shedding information via data communication over one or more of the plurality of A.C. power supply lines, the load shedding module being arranged between and in electrical communication with each of the plurality of first A.C. 
The prior art of record however is silent regarding the power and data distribution (PADD) module comprising a plurality of boundaries associated with one another to define a confined space; a plurality of first A.C. power supply interfaces associated with one of the plurality of boundaries; a data bus interface associated with one of the plurality of the boundaries; a plurality of power output interfaces associated with one of the plurality of boundaries; the plurality of power output interfaces located within the confined space; a load shedding module located within the confined space and a data concentrator located within the confined space.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claims 1, 11, and 14, the limitation “voltage distribution modules” will be interpreted to modules configured to provide AC or DC voltage via the power output interfaces, as described in paragraph [0010] of Applicant's published application and shown as elements 19 and 20, in figs. 3 and 4.
In Claims 1, 11, and 14, the limitation “load shedding modules” will be interpreted to mean modules configured to receive load shedding information via data communication over one or more of the plurality of power supply lines; configured to shed one or more electrical loads connected to the plurality of power output interfaces depending on the received load shedding information and the received redundant load shedding information; and configured to control the solid state power controller depending on the received load shedding information and the received redundant load shedding information, as described in paragraphs [0010] and [0020] of Applicant's published application and shown as element 17, 37 in figs. 3 and 4.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 11, and 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power and data distribution (PADD) module comprising a plurality of boundaries associated with one another to define a confined space, wherein a plurality of first A.C. power supply interfaces, a data bus interface, and a plurality of power output interfaces are associated with one of the plurality of boundaries,  and a plurality of power output interfaces, a load shedding module, and a data concentrator are located within the confined space.
Regarding Claims 2-10, they depend from Claim 1.
Regarding Claims 12 and 13, they depend from Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        11 January 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836